Exhibit 10(13)
 


First Amendment To Amended and Restated
Employment Agreement
 
This First Amendment to Amended and Restated Employment Agreement is by and
among River Valley Financial Bank, a federal savings bank (the “Bank”), John
Muessel (“Employee”), and River Valley Bancorp, an Indiana corporation (the
“Holding Company”).
 
W i t n e s s e t h:
 
Whereas, Employer and Employee entered into an Amended and Restated Employment
Agreement dated as of November 20, 2007 (the “Employment Agreement”);
 
Whereas, to correct an error made in that Agreement at the time it was executed,
the parties desire to make a change to the Employment Agreement relating to its
term;
 
Now, Therefore, in consideration of the premises and the mutual promises herein
contained, the parties agree that the Employment Agreement shall be, and it
hereby is, amended as follows:
 
1.           Section 5 of the Employment Agreement shall be amended to read in
its entirety as follows:
 
“5.           Term.  The Bank hereby employs the Employee, and the Employee
hereby accepts such employment under this Agreement, for the period commencing
on October 1, 2006, and ending on October 1, 2009 (or such earlier date as is
determined in accordance with Section 9). Additionally, on each annual
anniversary date from October 1, 2009, the Employee’s term of employment shall
be extended for an additional one-year period beyond the then effective
expiration date, provided the Board determines in a duly adopted resolution that
the performance of the Employee has met the Board’s requirements and standards,
and that this Agreement shall be extended. Only those members of the Board of
Directors who have no personal interest in this Employment Agreement shall
discuss and vote on the approval and subsequent review of this Agreement.”
 
2.           All other terms and provisions of the Employment Agreement shall
remain in full force and effect.
 

 
 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have caused this First Amendment to be executed,
delivered and effective as of the 17th day of September, 2009.
 

 
River Valley Financial Bank
       
By:
/s/ Matthew P. Forrester    
Matthew P. Forrester, President and Chief Executive Officer
       
“EMPLOYER”
                   
River Valley Bancorp
       
By:
/s/ Matthew P. Forrester    
Matthew P. Forrester, President and Chief Executive Officer
       
“HOLDING COMPANY”
                    /s/ John Muessel  
John Muessel
       
“EMPLOYEE”

 
 
 

 
2
 

--------------------------------------------------------------------------------